3&/-/.T
                               ELECTRONIC RECORD




COA #      02-13-00380-CR                        OFFENSE:


           Adrian Lee Whitemon v. The State
STYLE:     ofTexas                               COUNTY:         Tarrant

COA DISPOSITION:      AFFIRM                     TRIAL COURT:    432nd District Court


DATE: 03/05/2015                 Publish: YES    TC CASE #:      1209550D




                        IN THE COURT OF CRIMINAL APPEALS


          Adrian Lee Whitemon v. The State
STYLE:    of Texas                                    CCA#:           33/ -/r
         APPfLLAfrT-^                 Petition        CCA Disposition:
FOR DISCRETIONARY REVIEW IN CCA IS:                   DATE:

          g^frftKk                                    JUDGE:

DATE:                                                 SIGNED:                           PC:_

JUDGE:                                                PUBLISH:                          DNP:




                                                                                        MOTION FOR

                                                   REHEARING IN CCA IS:

                                                   JUDGE:




                                                                            ELECTRONIC RECORD